Case 4:19-cv-00100-TWP-DML Document 20 Filed 06/20/19 Page 1 of 9 PageID #: 64



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 NEW ALBANY DIVISION

SEAN SMALL                             )
                                       )
                                       )
                 PLAINTIFF,            )           CASE NO. 4:19-CV-100-TWP-DML
                                       )
v.                                     )
                                       )
SCOTT COUNTY SCHOOL DISTRICT 2,        )
RIC MANNS AND JEFF COX, ET AL.         )
                                       )
                 DEFENDANTS.           )
______________________________________ )

                        ANSWER AND AFFIRMATIVE DEFENSES

       Come Defendants, Scott County School District 2, Ric Manns, and Jeff Cox (hereinafter

“Defendants”), by and through counsel and for their Answer and Affirmative Defenses to

Plaintiff’s Complaint, hereby state as follows:

                                       FIRST DEFENSE

       1.      In response to the allegations contained in ¶ 1 of Plaintiff’s Complaint,

Defendants admit that Sean Small, a senior in high school at the time of the events underlying

this lawsuit, played a video game while on his lunch period at Scottsburg High School.

Defendants deny that after posting a video of himself playing the game to his personal Facebook

page, Mr. Small was subjected to a search of his person and his backpack without probable cause

or reasonable suspicion. Defendants admit that Mr. Small was later expelled from Scottsburg

High School. Defendants deny that all of these actions were taken based solely on Mr. Small’s

expressive activity of his game-play and Facebook post. Defendants deny that the actions of

Defendants violate the First and Fourth Amendments to the United States Constitution, as well as
Case 4:19-cv-00100-TWP-DML Document 20 Filed 06/20/19 Page 2 of 9 PageID #: 65



constituting torts under Indiana state law. Defendants deny that appropriate injunctive and

declaratory relief and damages should be awarded.

        2.       Defendants admit the allegations of ¶ 2 of Plaintiff’s Complaint.

        3.       Defendants admit the allegations of ¶ 3 of Plaintiff’s Complaint.

        4.       In response to the allegations of ¶ 4 of Plaintiff’s Complaint, Defendants admit

that Declaratory relief is authorized by the Federal Rules of Civil Procedure and United States

Code, but deny that Declaratory relief is an appropriate remedy upon the facts and circumstances

of this case.

        5.       In response to the allegations of ¶ 5 of Plaintiff’s Complaint, Defendants admit

that 42 U.S.C. §1983 allows citizens to maintain a private cause of action for violation of rights

secured by the United States Constitution, but deny that Plaintiff’s Constitutional rights have

been violated.

        6.       Defendants admit the allegations of ¶ 6 of Plaintiff’s Complaint.

        7.       Defendants are without sufficient information and/or knowledge with which to

form a belief as to the truthfulness of the allegations contained in ¶ 7 of Plaintiff’s Complaint,

and the same are therefore denied.

        8.       Defendants admit the allegations contained in ¶ 8 of Plaintiff’s Complaint.

        9.       Defendants admit the allegations contained in ¶ 9 of Plaintiff’s Complaint.

        10.      Defendants are without sufficient information and/or knowledge with which to

form a belief as to the truthfulness of the allegations contained in ¶¶ 10, 11, 12 and 13 of

Plaintiff’s Complaint, and the same are therefore denied.

        11.      Defendants deny the allegations contained in ¶ 14 of Plaintiff’s Complaint.
Case 4:19-cv-00100-TWP-DML Document 20 Filed 06/20/19 Page 3 of 9 PageID #: 66



       12.     Defendants are without sufficient information and/or knowledge with which to

form a belief as to the truthfulness of the allegations contained in ¶¶ 15, 16, 17, 18, 19, 20, 21,

22, 23, 24, 25, 26 and 27 of Plaintiff’s Complaint, and the same are therefore denied.

       13.     Defendants admit the allegations contained in ¶ 28 of Plaintiff’s Complaint.

       14.     Defendants deny the allegations contained in ¶ 29 of Plaintiff’s Complaint.

       15.     Defendants are without sufficient information and/or knowledge with which to

form a belief as to the truthfulness of the allegations contained in ¶¶ 30 and 31 of Plaintiff’s

Complaint, and the same are therefore denied.

       16.     Defendants admit the allegations contained in ¶ 32 of Plaintiff’s Complaint.

       17.     Defendants are without sufficient information and/or knowledge with which to

form a belief as to the truthfulness of the allegations contained in ¶ 33 of Plaintiff’s Complaint,

and the same are therefore denied.

       18.     Defendants admit the allegations contained in ¶¶ 34, 35, and 36 of Plaintiff’s

Complaint.

       19.     Defendants are without sufficient information and/or knowledge with which to

form a belief as to the truthfulness of the allegations contained in ¶ 37 of Plaintiff’s Complaint,

and the same are therefore denied.

       20.     Defendants deny the allegations contained in ¶¶ 38 and 39 of Plaintiff’s

Complaint.

       21.     Defendants admit the allegations contained in ¶¶ 40 and 41 of Plaintiff’s

Complaint.
Case 4:19-cv-00100-TWP-DML Document 20 Filed 06/20/19 Page 4 of 9 PageID #: 67



       22.     Defendants are without sufficient information and/or knowledge with which to

form a belief as to the truthfulness of the allegations contained in ¶ 42 of Plaintiff’s Complaint,

and the same are therefore denied.

       23.     Defendants deny the allegations contained in ¶ 43 of Plaintiff’s Complaint.

       24.     In response to the allegations contained in ¶ 44, Defendants admit that that Mr.

Small stayed in Mr. Cox’s office while his parents were called, but deny any and all further

allegations contained in ¶ 44 of Plaintiff’s Complaint.

       25.     Defendants deny the allegations contained in ¶ 45 of Plaintiff’s Complaint.

       26.     Defendants are without sufficient information and/or knowledge with which to

form a belief as to the truthfulness of the allegations contained in ¶¶ 46, 47, 48, and 49 of

Plaintiff’s Complaint, and the same are therefore denied.

       27.     In response to the allegations contained in ¶ 50 of Plaintiff’s Complaint,

Defendants admit that it was recommended that Mr. Small be expelled, but deny any and all

further allegations contained in ¶ 50 of Plaintiff’s Complaint.

       28.     Defendants deny the allegations contained in ¶ 51 of Plaintiff’s Complaint.

       29.     Defendants are without sufficient information and/or knowledge with which to

form a belief as to the truthfulness of the allegations contained in ¶ 52 of Plaintiff’s Complaint,

and the same are therefore denied.

       30.     Defendants deny the allegations contained in ¶ 53 of Plaintiff’s Complaint.

       31.     Defendants are without sufficient information and/or knowledge with which to

form a belief as to the truthfulness of the allegations contained in ¶¶ 54 and 55 of Plaintiff’s

Complaint, and the same are therefore denied.
Case 4:19-cv-00100-TWP-DML Document 20 Filed 06/20/19 Page 5 of 9 PageID #: 68



       32.     In response to the allegations contained in ¶ 56, Defendants admit that an official

recommendation to expel Mr. Small from Scottsburg High School was made, but deny any and

all further allegations contained in ¶ 56 of Plaintiff’s Complaint.

       33.     Defendants deny the allegations contained in ¶ 57 of Plaintiff’s Complaint.

       34.     Defendants admit the allegations contained in ¶ 58 of Plaintiff’s Complaint.

       35.     Defendants deny the allegations contained in ¶ 59 of Plaintiff’s Complaint.

       36.     Defendants admit the allegations contained in ¶ 60 of Plaintiff’s Complaint.

       37.     Defendants deny the allegations contained in ¶ 61 of Plaintiff’s Complaint.

       38.     Defendants are without sufficient information and/or knowledge with which to

form a belief as to the truthfulness of the allegations contained in ¶¶ 62, 63 and 64 of Plaintiff’s

Complaint, and the same are therefore denied.

       39.     Defendants deny the allegations contained in ¶¶ 65 and 66 of Plaintiff’s

Complaint.

       40.     Defendants are without sufficient information and/or knowledge with which to

form a belief as to the truthfulness of the allegations contained in ¶ 67 of Plaintiff’s Complaint,

and the same are therefore denied.

       41.     Defendants deny the allegations contained in ¶¶ 68, 69 and 70 of Plaintiff’s

Complaint.

       42.     In response to the allegations contained in ¶ 71 of Plaintiff’s Complaint,

Defendants admit that the actions they took were fairly attributable to the State, but deny

Plaintiff’s recitation of those actions as set forth in this Complaint.

       43.     Defendants make no response to Plaintiff’s request for a jury trial in response to

the allegations contained in ¶ 72 of Plaintiff’s Complaint.
Case 4:19-cv-00100-TWP-DML Document 20 Filed 06/20/19 Page 6 of 9 PageID #: 69




       44.       Defendants deny the allegations contained in ¶¶ 73, 74 and 75 of Plaintiff’s

Complaint.

       45.       Defendant denies each and every remaining allegation of the Plaintiffs’ Complaint

which has not been specifically admitted herein.

                                        SECOND DEFENSE

       46.       Plaintiffs have failed to state causes of action upon which relief can be granted

against these Defendants.

                                         THIRD DEFENSE

       47.       Defendants are immune from liability in state law, pursuant to any and all

applicable provisions of I.C. 34-13-3-3.

                                        FOURTH DEFENSE

       48.       Defendants were acting at all times pursuant to the authority of I.C. 20-33-8 et al.

                                         FIFTH DEFENSE

       49.       Defendants acted at all times in good faith and in accordance with, and reliance

upon, the standard of reasonable conduct under all the circumstances, and as defined by

affirmative legal duties of the Defendants under Indiana and Federal Law, in view of such

circumstances.

                                         SIXTH DEFENSE

       50.       The individual Defendants are entitled to qualified immunity as to the claims

against them under 42 U.S.C. §1983 as they did not violate Plaintiff’s constitutional rights and

their conduct was reasonable.
Case 4:19-cv-00100-TWP-DML Document 20 Filed 06/20/19 Page 7 of 9 PageID #: 70



                                      SEVENTH DEFENSE

       51.     Defendants are entitled to qualified immunity under I.C. 20-33-8-8.

                                       EIGHTH DEFENSE

       52.     Any recovery by Plaintiff is barred or to be reduced in accordance with the

Indiana Collateral Source statute, and the legal and equitable principles of payment, satisfaction,

accord and satisfaction, set-off and rules barring windfalls and double recovery.

                                        NINTH DEFENSE

       53.     Plaintiff’s claim is barred by his own contributory negligence.

                                        TENTH DEFENSE

       54.     The Plaintiff’s claims against Defendants under state law are barred by operation

of I.C. 34-13-3-5.

                                     ELEVENTH DEFENSE

       55.     In accordance with FRCP 8(c)(1), the answering Defendants plead that all or part

of the Plaintiff’s claims may be barred by the affirmative defenses allowed by FRCP 8(c)(1) and

other Indiana Law. The answering Defendants agree to supplement this pleading in the event the

pre-trial discovery establishes that the foregoing defenses are not applicable in this action.

Defendants reserve the right to add any additional affirmative defenses which may become

available as Plaintiff’s legal theories or additional facts are revealed by discovery.

       WHEREFORE, the Defendants Scott County School District 2, Ric Manns, and Jeff

Cox, by counsel, having fully responded to the Complaint of the Plaintiff, respectfully request

the following relief:

       1.      Plaintiff’s Complaint be dismissed with prejudice;

       2.      Trial by jury;
Case 4:19-cv-00100-TWP-DML Document 20 Filed 06/20/19 Page 8 of 9 PageID #: 71



      3.    Their costs herein expended, including a reasonable fee for their attorneys; and

      4.    For any and all other relief to which they may appear appropriately entitled.



                                                  Respectfully submitted,


                                                  /s/ Benjamin L. Riddle
                                                  BENJAMIN L. RIDDLE
                                                  STEPTOE & JOHNSON PLLC
                                                  700 N. Hurstbourne Parkway, Suite 115
                                                  Louisville, Kentucky 40222
                                                  O: (502) 423-2000
                                                  F: (502) 423-2001
                                                  benjamin.riddle@steptoe-johnson.com
                                                  Counsel for Defendants Scott Co. School
                                                  District 2, Ric Manns, and Jeff Cox
Case 4:19-cv-00100-TWP-DML Document 20 Filed 06/20/19 Page 9 of 9 PageID #: 72



                                CERTIFICATE OF SERVICE

       It is hereby certified that a true and correct copy of the foregoing has this 20th day of
June, 2019 been served via electronic filing upon the following:

       Kenneth J. Falk, No. 6777-49
       Stevie J. Pactor
       ACLU of Indiana
       1031 E. Washington St.
       Indianapolis, IN 46202
       Phone: (317) 365-4059
       Fax: (317) 635-4105
       kfalk@aclu-in.org
       Counsel for Plaintiff

       R. Jeffrey Lowe, Attorney No. 21502-22
       Corey J. Dunn, Attorney No. 34571-22
       KIGHTLINGER & GRAY, LLP
       Bonterra Building, Suite 200
       3620 Blackiston Blvd.
       New Albany, IN 47150
       Phone: (812) 949-2300
       Fax: (812) 949-8556
       Jlowe@k-glaw.com
       Counsel for Defendants,
       Sheriff of Scott County, in his official capacity
       and Joe Baker, in his individual capacity



                                                    /s/ Benjamin L. Riddle
                                                    Counsel for Defendants Scott Co. School
                                                    District 2, Ric Manns, and Jeff Cox
